DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, subspecies I in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden and the inventions should be examined together.  This is not found persuasive because the inventions are distinct and would require unique searches in different areas.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Additionally, Examiner determined that the following species restriction is necessary. 
This application contains claims directed to the following patentably distinct species: 	Species X – Cold work by shot peening 	Species Y – Cold work by deep cold rolling
The species are independent or distinct because they are very distinct processes involving completely different equipment and techniques. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Benjamin Prebyl on 1/24/2022 a provisional election was made with traverse to prosecute the invention of species X (cold work by shot peening), claims 1-5, 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In summary, Claims 6, 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5, 7-10 are being examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the cold work depth is between about 30 microns to about 150 microns”. This scope of this range is unclear since the term “about” could include values outside of the claimed range.
Claim 1 recites the limitation “the cold-worked layer comprises approximately 45% cold work, and wherein the cold work depth is between about 30 microns to about 150 microns from the outer surface of the coating”. The claim recites a specific percentage of cold work for the cold-worked layer alone. This is confusing since it appears that the cold work percentage should be in relation to the entire article/component and not just the cold worked layer and thus it is difficult to ascertain exactly what the limitation means. Therefore the scope of the claim is unclear. Examiner is interpreting this limitation to mean that the article has 45% cold work after the cold work is performed.
Claim 3 recites the limitation “intensity of shot peening is between about 2 A to about 12 A”. This scope of this range is unclear since the term “about” could include values outside of the claimed range.
Claim 4 recites the limitation “the shot is between about 070 to about 330”. This scope of this range is unclear since the term “about” could include values outside of the claimed 
Claim 5 recites the limitation “coverage of shot peening is between about 95% to about 1200%”. This scope of this range is unclear since the term “about” could include values outside of the claimed range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickerby (US 6,565,931).
Re Claim 1, as best understood, Rickerby discloses a method of manufacturing an article, the method comprising the steps of: providing an article 10 (turbine blade; Fig. 1-3) comprising a substrate and a coating 22 at least partially disposed on the substrate, the coating comprising an outer surface, the coating further comprising platinum and chromium (Col. 5, lines 1-21; Fig. 1-3); and applying cold work to the outer surface of the coating to produce a cold-worked layer extending from the outer surface of the coating to a cold work depth (by shot peening; Col. 5, lines 22-38; Col. 8, lines 1-40; claims 1-3, 13) 	Rickerby does not disclose the cold-worked layer comprises approximately 45% cold work, and wherein the cold work depth is between about 30 microns to about 150 microns from the outer surface of the coating. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various percentages of cold 
Re Claim 2, Rickerby discloses applying cold work further comprises shot peening the outer surface of the coating using shot (Col. 5, lines 22-38; Col. 8, lines 1-40; claims 1-3, 13). 
Re Claim 3, as best understood, Rickerby discloses an intensity of shot peening is between about 2 A to about 12 A, and wherein the intensity of shot peening is imperial intensity such that 2 A is equivalent to 0.002 inches and 12 A is equivalent to 0.012 inches. 
Re Claim 4, as best understood, Rickerby discloses the shot is between about 070 to about 330 conforming to at least one of AMS2431/1, AMS2431/2, AMS2431/3, AMS2431/4, AMS2431/5, AMS2431/5, AMS2431/6, AMS2431/7, and AMS2431/8 specifications (Note the hardness mentioned in Col. 8, lines 1-40 correlates to the specifications of AMS2431/1 from Table 1 of the instant specification). 
Re Claim 5, as best understood, Rickerby discloses a coverage of shot peening is between about 95% to about 1200% (Col. 8, lines 1-40). 
Claims 1-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazel (US 7,364,801) in view of Rickerby.
Re Claim 1, as best understood, Hazel discloses a method of manufacturing an article, the method comprising the steps of: providing an article (turbine component; claim 1; col. 5, line 10-15; Fig. 2) comprising a substrate 26 and a coating 22 at least partially disposed on the substrate (claim 1; col. 5, line 10-15; Fig. 2), the coating comprising an outer surface, the coating further comprising platinum and chromium (col. 8, line 17-45; claim 1); and applying cold work to the outer surface of the coating to produce a cold-worked layer extending from the outer surface of the coating to a cold work depth (by shot peening; Col. 9, lines 44-60; claim 1). 	Hazel does not disclose the cold-worked layer comprises approximately 45% cold work, and wherein the cold work depth is between about 30 microns to about 150 microns from the outer surface of the coating. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various percentages of cold work can be attained. An appropriate intensity can be utilized to obtain a desired percent of cold work and cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain 45% cold work, and a cold work depth within the claimed range by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 2
Re Claim 3, as best understood, Rickerby teaches an intensity of shot peening is between about 2 A to about 12 A, and wherein the intensity of shot peening is imperial intensity such that 2 A is equivalent to 0.002 inches and 12 A is equivalent to 0.012 inches. 
Re Claim 4, as best understood, Rickerby teaches the shot is between about 070 to about 330 conforming to at least one of AMS2431/1, AMS2431/2, AMS2431/3, AMS2431/4, AMS2431/5, AMS2431/5, AMS2431/6, AMS2431/7, and AMS2431/8 specifications (Note the hardness mentioned in Col. 8, lines 1-40 correlates to the specifications of AMS2431/1 from Table 1 of the instant specification). 
Re Claim 5, as best understood, Rickerby teaches a coverage of shot peening is between about 95% to about 1200% (Col. 8, lines 1-40).
Re Claim 7, Hazel discloses the cold-worked layer further comprises a chromia scale 28 extending from the outer surface of the coating, and the chromia scale having a thickness (Fig. 2; col.8, lines 46-65). Hazel does not disclose thickness of the chromia scale is less than the cold work depth. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various depths of cold work can be attained. An appropriate intensity can be utilized to obtain a desired cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain a cold work depth such that thickness of the chromia scale is less than the cold work depth by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has 
Re Claim 8, Hazel discloses the thickness of the chromia scale is less than a thickness of the coating (Fig. 2; col. 8, lines 46-65). 
Re Claim 9, Hazel does not disclose the cold work depth is greater than the thickness of the coating. However, Rickerby teaches using different ranges of intensities when performing the cold work (Col. 8, lines 9-28) where various depths of cold work can be attained. An appropriate intensity can be utilized to obtain a desired cold work depth based on desired characteristics of the final component. Thus, it would be obvious to one of ordinary skill in the art to obtain a cold work depth greater than the thickness of the coating by utilizing necessary intensity and optimization in order to obtain a component with desired strength and strain properties and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re Claim 10, Hazel discloses the coating comprises between about 8 wt. % to about 80 wt. % of chromium (col. 8, line 17-45; claim 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726